Exhibit 99.4 eGISTICS, INC. CONSOLIDATED FINANCIAL REPORT DECEMBER 31, 2013 C O N T E N T S Page INDEPENDENT AUDITOR’S REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 6 Consolidated Statements of Stockholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 INDEPENDENT AUDITOR’S REPORT The Board of Directors eGistics, Inc. We have audited the accompanying consolidated financial statements of eGistics, Inc., which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 eGistics, Inc. Page 2 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of eGistics, Inc. as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Correction of Error As discussed in Note 11 to the consolidated financial statements, an error resulting in the overstatement of the amount previously reported for revenue and understatement of the amount previously reported for deferred revenue was discovered by management during the current year.Accordingly, amounts previously reported for revenues and deferred revenues have been restated in the 2012 consolidated financial statements now presented, and an adjustment has been made to accumulated deficit as of December 31, 2011, to correct the error.Our opinion is not modified with respect to this matter. WEAVER AND TIDWELL, L.L.P. Dallas, Texas July 1, 2014 2 CONSOLIDATED FINANCIAL STATEMENTS 3 eGISTICS, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $73,968 and $17,106 at December 31, 2013 and 2012, respectively Income taxes receivable - Prepaid expenses Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS GOODWILL TOTAL ASSETS $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 (Restated) LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other accounts payable Deferred revenue, current portion Income taxes payable - Capital leases, current portion Long-term debt, current portion Total current liabilities DEFERRED REVENUE, net of current portion CAPITAL LEASES, net of current portion - LONG-TERM DEBT, net of current portion Total liabilities STOCKHOLDERS' EQUITY Series A preferred stock; $0.0001 par value; 1,532,668 shares authorized; No shares issued or outstanding as of December 31, 2013 and 2012 - - Series B preferred stock; $0.0001 par value; 560,716 shares authorized; 150,500 shares issued and outstanding as of December 31, 2013 and 2012; liquidation preference of $150,500 15 15 Series C preferred stock; $0.0001 par value; 6,300,000 shares authorized; 925,000 shares issued and outstanding as of December 31, 2013 and 2012; liquidation preference of $351,500 93 93 Series D preferred stock; $0.0001 par value; 51,107,476 shares authorized; 45,742,988 and 43,966,733 shares issued and outstanding as of December 31, 2013 and 2012, respectively; liquidation preference of $21,727,919 and $20,884,198 at December 31, 2013 and 2012, respectively Series E preferred stock; $0.0001 par value; 38,745,448 shares authorized; 17,252,734 and 16,582,787 shares issued and outstanding as of December 31, 2013 and 2012, respectively liquidation preference of $8,195,049 and $7,876,824 at December 31, 2013 and 2012, respectively Common stock; $0.0001 par value; 130,000,000 shares authorized; 6,552,265 shares issued and outstanding as of December 31, 2013 and 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 5 eGISTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (Restated) REVENUES $ $ COST OF REVENUES Gross profit OPERATING COST AND EXPENSES Research and development, net Selling and marketing General and administrative Total operating costs and expenses Income from operations OTHER INCOME (EXPENSE) Interest expense ) ) Interest income 81 8 Other income ) ) INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 6 eGISTICS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 preferred Stock Additional Accumulated Deficit Series A Series B Series C Series D Series E Common Stock paid-in Accumulated Accumulated Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount capital dividends losses Total Balances, December 31, 2011, as previously reported - $
